Order entered February 10, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00744-CV

                        ROBBIE LESA HAMES HORTON, Appellant

                                                  V.

                              KIMBERLY A. STOVALL, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-14190

                                             ORDER
       This case has been remanded by the Texas Supreme Court and reinstated on this Court’s

docket for this Court to provide appellant an opportunity to cure her failure to cite to the

appellate record in her brief. Horton v. Stovall, No. 18-0925, 2019 WL 6971668, at *3 (Tex.

Dec. 20, 2019). Accordingly, we ORDER appellant to file, within TWENTY DAYS of the date

of this order, an amended brief that provides citations to the clerk’s record in support of

appellant’s argument.     See TEX. R. APP. P. 38.1(i) (brief must contain a clear and concise

argument for the contentions made, with appropriate citations to authorities and the record). The

amended brief may, but is not required to, supplement, amend, or correct any briefing deficiency.

If appellant fails to file an amended brief, the case will be submitted on appellant’s brief filed in
this Court on December 6, 2016.


                                  /s/   DAVID EVANS
                                        JUSTICE